Case 20-00005-mdc    Doc 19    Filed 05/05/20 Entered 05/05/20 23:51:34   Desc Main
                              Document      Page 1 of 24


                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                 :     CHAPTER 13

Kiimberly Glaser
                         Debtor        :     BANKRUPTCY NO. 19-11998

Kiimberly Glaser
                    Debtor             :     Adv. 20-00005
        v.
Wells Fargo Bank, N.A                  :
as Trustee for the Carrington          :
Mortgage Loan Trust, Series            :
2007-FRE1, Asset-Backed                :
Pass-Through Certificates              :

           and                         :
                                       :
Select Portfolio Servicing,            :
Inc.

 AMENDED COMPLAINT OBJECTING TO PROOF OF CLAIM OF DEFENDANT WELLS
   FARGO, CLAIM # 2-1, TO DETERMINE EXTENT AND VALIDITY OF LIEN
    ASSERTED BY DEFENDANT WELLS FARGO AND FOR DAMAGES AGAINST
                 DEFENDANTS IN FAVOR OF PLAINTIFF

                                  INTRODUCTION

           1.       The instant amended complaint is filed by Debtor

pursuant to Bankruptcy Rules 3007 and 7001; pursuant to 11 U.S.

§§502(b)(1); and pursuant to F.R.C.P. 15(a)(a)B), made applicable

bu F.R.B.P. 7015 to object to the proof of claim, Claim # 2-1,of

Defendant Wells Fargo Bank, N.A. (Wells Fargo) and to determine the

extent and validity of any putative lien asserted by Defendant

Wells. Debtor seeks actual damages, statutory damages, punitive

damages, costs and attorneys fees against Defendant pursuant to

Pennsylvania Act 6 of 1974 (Act 6)arising out of the collection of

usurious interest.      Debtor also seeks a determination, pursuant to
Case 20-00005-mdc    Doc 19    Filed 05/05/20 Entered 05/05/20 23:51:34   Desc Main
                              Document      Page 2 of 24


11 U.S.C. §506(d) that any lien held by Wells Fargo, if Wells Fargo

is found to hold any lien, is void to the extent it does not secure

an “allowed secured claim” within the meaning of 11 U.S.C. §§502

and 506(a).

      Finally, Debtor seeks by way of recoupment affirmative actual

damages and statutory damages, costs and attorneys fees pursuant to

the Federal Fair Debt Collection Practices Act against Select

Portfolio Servicing, Inc. (SPS) for including in its proof of claim

a   total   debt     claim    that   ignores     the   judgment    in     mortgage

foreclosure that was entered on the mortgage upon which Wells

Fargo’s proof of claim is based.

                                  JURISDICTION

            2.   Jurisdiction over this matter is conferred upon this

court by 28 U.S.C. §§1334 and 157(a).                  This matter is a core

proceeding within the meaning of 28 U.S.C. §§ 157(b)(2),(A) (B)

(C), (K), and (O).

            3.      Plaintiff consents to the bankruptcy court rendering

a final judgment in this action.

                                     PARTIES

            4.      Kimberly Glaser, the plaintiff herein, is a natural

person and the debtor in the above captioned voluntary chapter 13

proceeding.

            5.      Debtor resides in her home at 2253 Disston Street,

Philadelphia, PA 19149.


                                         2
Case 20-00005-mdc    Doc 19    Filed 05/05/20 Entered 05/05/20 23:51:34   Desc Main
                              Document      Page 3 of 24


           6.       Defendant Wells Fargo, N.A. as Trustee for the

Carrington Mortgage Loan Trust, Series 2007-FRE1, Asset-Backed

Pass-Through Certificates (“Wells Fargo”) is a National Association

organized under the laws of the United States and is being sued in

its capacity as the trustee for the referenced Mortgage Loan Trust.

           7.   Defendant       Wells Fargo is located at 3217 S. Decker

Lake Drive, Salt Lake City, UT 84119.             Notices to Wells Fargo may

be sent c/o Select Portfolio Servicing Inc. At P.O. Box 65250, Salt

Lake City, UT 84165-0250.

           8. Defendant Select Portfolio Servicing, Inc. (“SPS”)is

a Utah   Corporation and a wholly owned subsidiary of SPS Holding

Corporation.

           9. At all times relevant hereto, to the extent Wells

Fargo is not the holder of the Note and Mortgage upon which it

bases its proof of claim, or the entity entitled to enforce the

judgment in mortgage foreclosure upon which it bases its claim, is

a debt collector within the meaning of the Fair Debt Collection

Practices Act 15 U.S.C. §1692 et seq.

           10. At all times relevant hereto, SPS, is and was a debt

collector within the meaning of the Fair Debt Collection Practices

Act 15 U.S.C. §1692 et seq.

                                       FACTS

           11. Defendant SPS, in its capacity as the debt collector

for Wells Fargo has filed a proof of claim, a copy of which is


                                         3
Case 20-00005-mdc    Doc 19    Filed 05/05/20 Entered 05/05/20 23:51:34   Desc Main
                              Document      Page 4 of 24


attached hereto as “Exhibit A”, in the name of Wells Fargo which

asserts a total debt claim against Debtor totaling $132,779.57 as

a secured claim

           12.      In addition to the claim for the “total debt” SPS,

in its capacity as the debt collector for Wells, filed a claim for

“Arrearage as of Date of the Petition” in the amount of $26,609.95.

           13.      The claim for the total debt is the amount SPS and

Wells asserted was due from Debtor as of the date of the petition

in the event the mortgage was not cured and if allowed, would be

the amount Wells and SPS would seek to have debtor pay it under the

plan pursuant to 11 U.S.C.§1325(a)(5).

           14. The arrearage claim is the amount Wells and SPS would

seek to have Debtor pay to Wells in order to cure the arrears.

           15. The proof of claim was filed for Wells Fargo by its

debt collector SPS.

           16.      SPS retained the law firm KML Law Group to file the

proof of claim for it in the name of Wells Fargo.

           17. The retainer agreement under which KML Group was

acting when it filed the proof of claim was between KML Law Group

and SPS.

           18.      SPS   instructed     Rebecca    A.   Solarz,   Esquire,     an

employee of the KML Law Group to file the proof of claim.

           19. SPS provided the KML law firm with all of the

information contained in the attachments to the proof of claim.


                                         4
Case 20-00005-mdc   Doc 19    Filed 05/05/20 Entered 05/05/20 23:51:34   Desc Main
                             Document      Page 5 of 24


            20. SPS instructed the KML law group on the amount to

demand in the proof of claim and to ignore the judgment in mortgage

foreclosure   that     Wells    Fargo   had   obtained    on   the   underlying

mortgage.

            21. At all times relevant SPS was aware that a judgment

in mortgage foreclosure had been entered on the mortgage that

formed the basis of Defendant Wells Fargo’s proof of claim.

            22. At all times relevant Wells was aware that a judgment

in mortgage foreclosure had been entered on the mortgage that

formed the basis of Defendant Wells Fargo’s proof of claim.

            23. SPS instructed KML law Group to ignore the existence

of the judgment in filing the proof of claim.

            24. At all times relevant SPS was acting as the agent of

Wells Fargo and under its direction and control.

            25. The “creditor” named in the proof of claim is the

same Wells Fargo set forth in the caption above as one of the

defendants in the instant action.

            26. The claim is based on a mortgage attached to the

proof of claim as an exhibit; on a note which is referred to in the

mortgage, a loan modification agreement, as well as on various

assignments of the mortgage.

            27.     Not attached as an exhibit to the proof of claim is

any evidence of the default judgment that was entered on the

mortgage and modification agreement upon which Wells Fargo relies.


                                        5
Case 20-00005-mdc    Doc 19    Filed 05/05/20 Entered 05/05/20 23:51:34   Desc Main
                              Document      Page 6 of 24


           28. The transaction upon which Defendant bases its proof

of claim was a residential mortgage obligation subject to the

provisions Act 6 of 1974, as amended, in particular the provisions

of Article II of Act 6 (Maximum Lawful Interest Rates); Article III

(Exceptions to Maximum Lawful Interest Rates) and Article IV

(Protective Provisions).

           29.      In violation of the provisions of 41 P.S. §301(e)

the entity that lent Debtor the principal sum attempted to impose

upon Ms Glaser an interest rate that was usurious in amount and in

absolute   terms     and   also     contained    a   variable    interest    rate

provision that was not in conformity with the requirements of 41

P.S. §301(e) as well as interest amounts that were not based on the

index required by 41 P.S. §301(a)(b) and (c).

           30. In all respects the interest rate provisions were

unlawful, unfair, oppressive, one sided and unconscionable.

           31.      The interest that was collected from Debtor by the

holder of the note and mortgage was more than that allowed by

applicable state law at the outset and increased from there.

           32.       Specifically      the   interest   rate    is   based   on   a

usurious rate calculation in violation of 41 P.S. §301(e)(1); it is

one sided in that it can only go up and never down, in violation of

41 P.S. §301(e)(2);the rate provisions permit rate changes that

exceed that permitted by 41 P.S.§301(e)(4) and the mortgage was




                                         6
Case 20-00005-mdc    Doc 19    Filed 05/05/20 Entered 05/05/20 23:51:34       Desc Main
                              Document      Page 7 of 24


given without the notices and an alternative mortgage fixed rate

product being offered as provided in 41 P.S. §301(e)(10).

           33.      Debtor did not seek a variable rate mortgage, she

did not apply for a variable rate mortgage, she did not want a

variable rate mortgage and the fact that she was applying for a

variable rate mortgage was not conspicuously disclosed in the

mortgage application along with the other required disclosures

provided for in 41 P.S. §301(10).

           34.      The usurious and unconscionable interest rates were

imposed upon Ms Glaser through unfair and deceptive practices,

artifice, deceit, and misrepresentation.

           35. The usurious and unconscionable terms and interest

rates were imposed upon Ms Glaser through the use of substantially

unequal bargaining power and unequal economic power and as the

result of unequal knowledge and access to information.

           36. The usurious and unconscionable loan provisions were

imposed    upon      Ms   Glaser       by       entities        who    made   express

misrepresentations about: the nature of the consumer loan and its

interest   rate     terms;    the   disadvantages          of    the   loan   and   the

comparative advantages of other loan products for which Ms Glaser

was eligible as a low income, unsophisticated consumer.

           37. The original Payee under the note used deception and

misinformation, upon which Ms Glaser relied, to discourage Ms

Glaser from taking advantage of more beneficial loan products.


                                            7
Case 20-00005-mdc    Doc 19    Filed 05/05/20 Entered 05/05/20 23:51:34   Desc Main
                              Document      Page 8 of 24


            38. Because the interest rate provisions were unlawful

and   unconscionable      as     provided    in    the   loan   documents      and

inconsistent with the requirements of Act 6 of 1974, the loan

transaction upon which Wells Fargo bases its proof of claim is

determined by the maximum interest rate provided in 41 P.S.§201 or

a lesser rate in Part III of Act 6.

            39.     Even if the terms of the loan were not expressly

prohibited by provisions of Act 6, of 1974, they are unconscionable

and for that reason unenforceable.

            39.     From the inception of the loan transaction to date

Ms Glaser has paid on account of the loan not less than the total

amount legitimately due on the note to date, plus all legal

interest.

            40. Most of Debtor’s payments have been applied to

usurious interest.

            41. Pursuant to 41 P.S. §501 Debtor has a right to have

this amount credited and reapplied to bring her loan payments

current as they would have been had the payments been properly

applied.

            42. Pursuant to 41 P.S. §502 Ms Glaser has a set off and

a recoupment against anyone attempting to collect on the debt

secured by the mortgage upon which Wells Fargo bases its proof of

claim equal to triple the amount of usurious interest that was

collected in connection with the mortgage.


                                         8
Case 20-00005-mdc    Doc 19    Filed 05/05/20 Entered 05/05/20 23:51:34   Desc Main
                              Document      Page 9 of 24


           43. In accordance with 42 P.S. §501, so much of the sum

that was paid by Ms Glaser and improperly applied to illegal

interest as may be necessary to repay the legitimate amount due on

the loan may be reapplied to pay in full any periodic payments of

principal and interest and escrow that is claimed to be due.

           44.      When properly applied the payments made by Ms Glaser

to date on account of the note and mortgage is sufficient to bring

her payments current and to eliminate any arrears.

           45.      As a result of the mis-application of Ms Glaser’s

payments, fees and costs were charged to her account that were not

due,   including     all   attorneys     fees,   all   inspection     fees,      all

appraisal fees and all foreclosure fees and all attorney fees.

           46. As the result of the misapplication of her payments,

the new principal balance set forth in the loan modification

agreement was over stated, resulting in further misapplication of

payments once the loan was modified and overstatement of the

alleged arrearage.

           47.      The claim for arrears includes $7,487.50 in alleged

pre-petition     fees   that    are   not    legitimately    due,   as    well    as

$7,081.02 in principal and interest payments which are not due.

The fees include amounts which are not reasonable or were not

actually incurred.

           48. Further, if the payments wrongly applied pre-petition

fees and costs and attorney fees had been correctly applied to


                                         9
Case 20-00005-mdc    Doc 19    Filed 05/05/20 Entered 05/05/20 23:51:34     Desc Main
                              Document     Page 10 of 24


escrow payments the escrow deficit would be, if not 0.00, not more

than approximately $4,000.00.

            49. For these reasons if Wells Fargo has any claim for

arrears at all it is at most for $4,000.00 and may be as little as

$0.00.

            50. Ms Glaser is the owner of the property at issue.

            51.     At all times relevant the property is a residential

single family dwelling.

            52. While the face amount of Note in the underlying loan

was $60,000.00, the original bona fide principal amount of Ms.

Glaser’s    mortgage,       within   the    meaning    of    §101   of   Act   6   was

$50,000.00 or less.

            53. This is because there were fees and costs imposed

upon the transaction and required by the lender that are not part

of the “bona fide principal amount of the debt” within the meaning

of §101 of Act 6.

            54.     These    charges,      including   but    not    limited   to   a

$1,200.00    yield     spread     premium       paid   outside      of   settlement,

unnecessary recording fees, a broker’s fee, inflated interest, an

underwriting fee, a tax service fee and other charges required to

be paid by the lender total in excess of $10,000.00.

            55. The mortgage loan which forms the basis of the proof

of claim prepared and filed in the name of Wells Fargo by its debt




                                           10
Case 20-00005-mdc    Doc 19    Filed 05/05/20 Entered 05/05/20 23:51:34   Desc Main
                              Document     Page 11 of 24


collector SPS is a residential mortgage within the meaning of 41

P.S. §101.

            56. In connection with the consumer loan transaction that

resulted in the mortgage upon which Wells Fargo bases its proof of

claim, Debtor was not provided with the disclosures that meet the

requirements of the provisions of the Truth In Lending Act then in

affect.

            57.     The loan upon which Wells Fargo bases its proof of

claim was a loan that came within the provisions of the Home

Ownership and Equity Protection Act (HOEPA).

            58. The loan was not a purchase money mortgage as at the

time of the loan, Ms Glaser was already the equitable owner of the

Property as the beneficiary of the trust in which the property was

held.

            59.     The   loan   was   a    high   cost   mortgage   within    the

definitions set forth in 15 U.S.C. §1602 effective at the date of

the loan.

            60.     In December of 2006 when the loan was entered into,

a loan was a “high cost mortgage” within the meaning of HOEPA if

the annual percentage rate of the mortgage at consummation of the

transaction “will exceed by more than 8 percentage points the yield

on Treasury securities having comparable periods of maturity...” or

if “ the total points and fees payable by the consumer at or before




                                           11
Case 20-00005-mdc    Doc 19     Filed 05/05/20 Entered 05/05/20 23:51:34    Desc Main
                               Document     Page 12 of 24


closing will exceed the greater of - (i)8% of the total loan amount

or; or (ii)$528.00.

           61.      The loan upon which Wells Fargo bases its proof of

claim meets both definitions.

           62.      The APR for the loan at the time of consummation as

disclosed in Final Truth in Lending Disclosure Statement was

13.056%.   In contrast the equivalent Treasury Security was between

4.38% and 4.57% - more than 8% less.

           63. Additionally, the “total loan amount” as defined in

the HOEPA provisions of the Truth In Lending Act was not greater

than $55,552.68 and the total points and fees were not less than

the $4,477.32 which was disclosed as the pre-paid finance charge.

           64. Since 8% of $55,552.68 is $4,441,81, the loan is a

HOEPA loan because of excessive points as fees as well.

           65. In violation of 15 U.S.C. §1639 Ms Glaser was not

given the notice required by the Truth in Lending three days in

advance of the loan accurately reflecting the terms of the loan.

           66.      The fact that the §1639 Notice was not given was

apparent from the face of the disclosures, because it was apparent

that there was no §1639 notice in the loan file.               The fact that the

loan was a HOEPA loan was also apparent from the face of the

disclosures.

           67.      As   the    result    of   the   non-compliance        with   the

requirements of 15 U.S.C. §1639, Plaintiff has an affirmative claim


                                          12
Case 20-00005-mdc    Doc 19    Filed 05/05/20 Entered 05/05/20 23:51:34   Desc Main
                              Document     Page 13 of 24


or a set off or recoupment against either any claims for arrears or

any total debt claim in an amount equal to all the finance charges

and fees paid by Ms Glaser over the life of the loan. 15 U.S.C.

§1640(a)(4).

           68. To date Debtor has paid not less than $20,000 in

finance charges and fees over the life of the loan.

           69. Debtor has a claim against Wells Fargo, or anyone

seeking to be an assignee of the mortgage upon which Wells Fargo

bases its claim, for statutory damages pursuant to 15 U.S.C. §1640

in the amount of $4,000.00 by way of either affirmative damages or

recoupment for the lack of the required TILA disclosures.                       15

U.S.C. §1640(a)(2)(A)(i).

           70. Defendant Wells Fargo is not in physical possession

of the Note upon which its claim is based and for that reason has

no standing to file a proof of claim against Debtor that is based

upon anything other than the judgment in mortgage foreclosure that

was entered in the case of Wells Fargo Bank. N.A. as Trustee v

Kimberly Glaser, F.J.D. August Term 2017 No. 1916.

           71.      The mortgage upon which Wells Fargo bases its proof

of claim, was the basis of an action in mortgage foreclosure filed

against Debtor Wells Fargo in the Philadelphia Court of Common

Pleas and captioned Wells Fargo Bank. N.A. as Trustee v Kimberly

Glaser, F.J.D. August Term 2017 No. 1916.(Hereinafter, “The 2017

Foreclosure”).


                                         13
Case 20-00005-mdc     Doc 19    Filed 05/05/20 Entered 05/05/20 23:51:34     Desc Main
                               Document     Page 14 of 24


             72. On or about July 16, 2018 Wells Fargo obtained a

default judgment against Debtor in the 2017 Foreclosure in the

amount of $118,073,75.

             73.    Since      the   entry     of    the    judgment   in   the   2017

Foreclosure the alleged default on the Note and Mortgage has never

been treated as cured by the holder or servicer of the mortgage.

             74.     Debtor filed the instant Bankruptcy on March 29,

2019.

             75. In its proof of claim, prepared by SPS, Wells asserts

an alleged total debt claim in the amount of $132,779.57 allegedly

based on the Note and Mortgage and Loan Modification Agreement.

             76. For the reasons set forth above it is denied Wells

Fargo has a valid total debt claim in any amount, based on anything

other than the judgment in the 2017 Foreclosure.

             77. However, if Wells Fargo has any total debt claim it

must    be   based    on    the      judgment       which   it   obtained   in    2017

Foreclosure, which as of the date of the bankruptcy filing was

approximately $119,648,07. In re Stendardo, 991 F.2d 1089,1094-

95,1097 (3d Cir.1993); In re A & P Diversified Technologies Realty,

Inc .,467 F.3d 337, 343 (3d Cir. 2006) ("Under the merger doctrine,

the mortgage and its concomitant attorneys' fees provision ceased

to exist when the judgment was entered.")(applying New Jersey law).

             78. In the proof of claim prepared by its Debt Collector

SPS, Wells Fargo demands payment of sums in connection with its


                                          14
Case 20-00005-mdc    Doc 19    Filed 05/05/20 Entered 05/05/20 23:51:34   Desc Main
                              Document     Page 15 of 24


total debt proof of claim approximately $13,131.503 more than is

permitted by the decision of the Third Circuit Court of appeals in

Stendardo.

           79. The total due on the judgment in the 2017 Foreclosure

as of March 29, 2019 - when the instant bankruptcy was filed was

$118,073.75 plus interest, at the rate of 2% per annum, in the

amount of approximately $1,574.32 - for a total of approximately

$119,648.07 - less any payments made since the judgment.

           80. If the proof of claim filed by SPS for Wells Fargo is

not disallowed entirely, because Wells Fargo has no standing to

file the proof of claim, the proof of claim must be found to be

overstated by approximately $13,131.50.

           81. SPS, by preparing the proof of claim that ignored the

existence of the judgment in the 2017 Foreclosure, misrepresented

the nature, amount and legal status of the debt it was attempting

to collect; threatened to take action which it could not legally

take; and attempted to collect a debt in an amount not permitted by

law.

           82.      In   so    doing,   SPS   was    not   merely   incorrectly

calculating the amount due on the claim for the total debt, it was

fundamentally misrepresenting the nature of the debt and the basis

for payment of the total debt.

           83. The judgment is the basis for the total debt claim.




                                         15
Case 20-00005-mdc    Doc 19    Filed 05/05/20 Entered 05/05/20 23:51:34   Desc Main
                              Document     Page 16 of 24


           84. The judgment is not the basis for the arrearage

claim.

           85. For this reason Defendant SPS is liable to Plaintiff

pursuant to the provisions of the Fair Debt Collections Practices

Act.   15 U.S.C. §§1692e(2)(A); 1692e(5) and 1692f(1).

           86. But for the judgment in mortgage foreclosure Debtor

owes nothing to Wells Fargo because the payments Debtor had made on

the mortgage since its inception were misapplied to usurious

interest instead of to reduce the debt.

                              COUNT I
    DISALLOWANCE OF ENTIRE PROOF OF CLAIM FOR LACK OF STANDING

           87. Plaintiff incorporates by reference the allegations

in paragraphs 1 through 86, supra.

           WHEREFORE, Defendant prays this court to disallow the

proof of claim, claim #2-1, entirely, because Wells Fargo lacks

standing to assert any claim based on the documents upon which the

proof of claim is based, which do not include the judgment in

mortgage foreclosure entered in the 2017 Mortgage Foreclosure.

                              COUNT II
                        IN THE ALTERNATIVE
DISALLOWANCE OF PROOF OF CLAIM UNDER THE DOCTRINE OF RES JUDICATA
     IN EXCESS OF THE UNPAID BALANCE DUE ON THE 2017 JUDGMENT

           88.      Ms Glaser incorporates by reference the allegations

contained in paragraphs 1 through 86, supra.

           89.      If Wells Fargo has any interest in the Note and

mortgage upon which it bases its claim, it must derive that claim


                                         16
Case 20-00005-mdc    Doc 19    Filed 05/05/20 Entered 05/05/20 23:51:34      Desc Main
                              Document     Page 17 of 24


as the party entitled to enforce the default judgment in mortgage

foreclosure in The 2017 Foreclosure.

            90.     This being the case, Wells Fargo is bound by the

default judgment in mortgage foreclosure entered in the 2017

Foreclosure.

            91.     The   foreclosure      complaint       filed     in   the     2017

Foreclosure asserted the same claims for payment of the same

alleged debt that is asserted against Debtor in Wells Fargo’s proof

of claim.

            92.     The amount due on the judgement as of the petition

date was not greater than approximately $119,648.07.

            93. If Wells Fargo can establish itself to be the holder

of the judgment entered in the 2017 Foreclosure, it is the holder

of an allowed claim in the amount of at most $$119,648.07, less the

set-offs, counterclaims, recoupments and other reductions set forth

below.

            94.     If Wells Fargo has any standing to assert a claim

based on the judgment entered in The 2017 Foreclosure, it is

precluded by the default judgment entered in that case and by the

doctrine of res judicata, or claim preclusion, from asserting a

claim against Debtor based on that judgment in excess of the amount

of   that   judgment,     less    any   payments    made    on     account   of   the

judgment, plus all properly accrued interest permitted on the




                                         17
Case 20-00005-mdc    Doc 19    Filed 05/05/20 Entered 05/05/20 23:51:34   Desc Main
                              Document     Page 18 of 24


judgment, reduced by the claims, set offs, recoupments and defenses

set forth below.

           WHEREFORE, if the court determines              to not disallow the

proof of claim of Wells Fargo entirely, Debtor prays this court to

disallow the total debt claim of Wells Fargo to the extent it

exceeds the unpaid balance of the default judgment entered in the

2017 Foreclosure, less all payments that have been made on the

judgment, plus all properly accrued interest on the judgment, and

further reduced by the affirmative claims, set offs and recoupments

set forth below.

                              COUNT III
              CLAIMS AGAINST SPS FOR VIOLATION OF FDCPA

           95.      Plaintiff incorporates by reference the allegations

contained in paragraphs 1-94 above.

           96.      At all times relevant SPS, its agents and employees

were debt collectors within the meaning of the Fair Debt Collection

Practices Act in that it has been engaged in attempting to collect

the debt of another and, to the extent it was collecting the debt

as a mortgage servicer, the servicing of the debt was transferred

to it while the debt was in default.

           97. At all times relevant Debtor was and is a consumer

within the meaning of the FDCPA and SPS was and is a debt collector

attempting to collect a consumer debt.

           98. The underlying debt was incurred by debtor for

personal and non-business related purposes.

                                         18
Case 20-00005-mdc    Doc 19    Filed 05/05/20 Entered 05/05/20 23:51:34    Desc Main
                              Document     Page 19 of 24


            99.     SPS engaged the law firm of KML to file a proof of

claim in the name of Wells Fargo based on information SPS provided

which     ignored    the    existence     of   the   judgment     in      the    2017

Foreclosure.

            100.     By having the KML law firm file a proof of claim

that ignores the default judgment entered in the 2017 Foreclosure

SPS is attempting to collect a debt in an amount it knew or should

have known was not owed and which its principal cannot collect. By

representing that the claim reflected the accurate basis of the

debt and the amount that was due, SPS violated the provisions of

the FDCPA.       15 U.S.C. §§1692e(2)(A); 1692e(5) and 1692f(1).

            101.    Debtor suffered actual out of pocket damages in an

amount of not less than $100.00 as the result of SPS unlawful

actions.

            WHEREFORE, Plaintiff prays this court to:

                    a.     Award Debtor statutory damages, pursuant to the

FDCPA, 15 U.S.C. §1692k(a)(2)(A), against SPS in the amount of

$1,000.00 for filing a proof claim on behalf of its principal in

its capacity as a debt collector in an amount which it knew to be

unsupportable under applicable state and federal law and which

ignored    the    judgment     in   mortgage   foreclosure     entered      on    the

mortgage upon which the claim is based;

                    b.     Grant the Debtor attorney's fees and costs

pursuant to 15 U.S.C. §§1692k(a)(3);

                                         19
Case 20-00005-mdc    Doc 19     Filed 05/05/20 Entered 05/05/20 23:51:34     Desc Main
                               Document     Page 20 of 24


                    c.   Find that SPS violated the Fair Debt Collection

Practices Act, and award Debtor actual damages to be determined at

trial under 15 U.S.C. §1692k.

                    d.    Award Plaintiff attorneys fees pursuant to 15

U.S.C. §§ 1692k and 1693m;

                    e.   Grant such other relief as may be necessary or

proper under applicable law.

                             COUNT IV
 DISALLOWANCE OF PROOF OF CLAIM FOR ARREARS PURSUANT TO 41 P.S.
 §§201,301,403,404,406,501,502 AND UNCONSCIONABILITY AND DAMAGES
                    PURSUANT TO 41 P.S. §502

           102. Plaintiff incorporates by reference the allegations

in paragraphs 1 through 101 supra.

           103. The fees and costs Wells is attempting to include in

its claim for arrears for a simple default judgment are not

reasonable and were not actually incurred.

           104. At the time the claim was asserted Wells was subject

to the provisions of 41 P.S. §406.

           WHEREFORE,      in     the    event   the    Proof   of   Claim   is    not

disallowed entirely because Wells Fargo lacks standing to assert

it, Plaintiff prays this court to:

                    a.    Find the terms of the original note which the

mortgage   secures       and     the    terms    of    the   mortgage,     prior    to

modification to be unconscionable to the extent they provide for an

interest rate and for terms which are not consistent with the

                                          20
Case 20-00005-mdc    Doc 19    Filed 05/05/20 Entered 05/05/20 23:51:34      Desc Main
                              Document     Page 21 of 24


provisions of 41 P.S.§301 and that interest Plaintiff paid and was

charged was approximately twice the interest allowed by applicable

law.

                    b.   Pursuant to 41 P.S. §501, find that Debtor was

not required to pay any interest that is or was usurious and find

that all the payments made by Debtor since the inception of the

loan in 2006 are to be reapplied to interest at the legal rate and

the balance to principal.

                    c.   Find        that     as   a    result   of    the correct

application of the payments, Debtor has no arrears on the loan and

was at time of the bankruptcy current on her loan obligation.

                    d.   Find Debtor to have a recoupment against any

proof of claim asserted by Wells Fargo for triple damages under 41

P.S. §502.

                    e.   Award       Debtor      triple   damages     against Wells

Fargo.

                    f.   Pursuant to 41 P.S. §401-404 and 406, disallow

any claim for attorney fees and costs and fees related to an

alleged default included in the proof of claim for arrears, there

was no default justifying such fees and costs at the time they were

applied, or disallow the fees and costs o the extent they are not

reasonable and actually incurred.

                    g. Find that Debtor, pursuant to 41 P.S. §502, has

a   recoupment   against       any    portion      of   the   claim   that   is   not

                                            21
Case 20-00005-mdc    Doc 19    Filed 05/05/20 Entered 05/05/20 23:51:34   Desc Main
                              Document     Page 22 of 24


disallowed that reduces the amount of the allowed claim for arrears

to $0.00.

                    h. Disallow the proof of for arrears claim in its

entirety    and    determine     debtor    to   have   cured   any   default    in

accordance with 41 P.S. §§403 and 404 and to have the mortgage

restored to the same position as if no default had occurred.

                    i. Reduce the total debt claim by the same amount by

which the claim for arrears is reduced

                    j.   Grant the Debtor attorney's fees and costs

pursuant to 41 P.S. §§503 and 504.

                    k.   Grant such other relief as may be necessary and

proper under applicable law.

                              COUNT V
            DAMAGES AGAINST WELLS FARGO PURSUANT TO TILA

            105. Plaintiff incorporates by reference the allegations

in paragraphs 1 through 104 supra and in particular paragraphs 50-

56.

            106.         The Truth in Lending violations where apparent

from the face of the loan documents.

            WHEREFORE, Plaintiff prays this court to:

                    a.   Award Plaintiff a recoupment in the amount of

$4,000.00 statutory damages against any secured claim the court may

allow in favor of Wells Fargo, whether for arrears or for the total

debt pursuant to 15 U.S.C. §1640(a)(2)(A)(i));


                                          22
Case 20-00005-mdc    Doc 19    Filed 05/05/20 Entered 05/05/20 23:51:34   Desc Main
                              Document     Page 23 of 24


                    b.     Award Plaintiff a recoupment or actual damages

resulting   from     the    disclosure    violations     in   an   amount   to   be

determined at trial;

                    c.     Pursuant      to    15    U.S.C. §1640(a)(4)award

Plaintiff a recoupment for statutory damages in the amount of not

less than $20,000 for the failure to comply with the notice and

disclosure requirements of 15 U.S.C. §1639 damages.

                    d. Award Plaintiff attorney fees and costs pursuant

to 15 U.S.C. §1640(a)(3);

                    e.     Grant Plaintiff such other relief as may be

necessary and proper under the law.

                              COUNT VI
            LIEN AVOIDANCE PURSUANT TO 11 U.S.C. §506(d)

            107. Plaintiff incorporates by reference the allegations

in paragraphs 1 through 106 supra.

            108. Pursuant to 11 U.S.C. §506(d) any lien Wells Fargo

may have on Debtor’s home that secures a debt that is not an

allowed secured claim is void.

            WHEREFORE, Debtor prays this court to enter an order

avoiding, pursuant to 11 U.S.C. §506(d),             any lien Wells Fargo may

have had on Debtor’s Home to the extent the lien is found to not




                                         23
Case 20-00005-mdc   Doc 19    Filed 05/05/20 Entered 05/05/20 23:51:34   Desc Main
                             Document     Page 24 of 24


secure an allowed secured claim, because the claim is disallowed

under 11 U.S.C. §502.

                                Respectfully submitted,

                                /s/Irwin Trauss
                                IRWIN TRAUSS, Esquire
                                Attorney for Kimberly Glaser
                                PHILADELPHIA LEGAL ASSISTANCE CENTER
                                718 arch Street, Suite 300N
                                Philadelphia, PA 19102
                                (215) 981-3811 (215) 981 3870 (Fax)
                                Itrauss@philalegal.org




                                        24
